Exhibit (a)(1)(D) FOR IMMEDIATE RELEASE Opportunity Investment Fund I, LLC Announces Amendment to Terms of Tender Offer for 100,000 Shares of Common Stock of Piedmont Office Realty Trust, Inc. Newport Beach, CA: November 25,2009 – Opportunity Investment Fund I, LLC, a Delaware limited liability company, today announced that it is amending certainterms of its previously announcedtender offer to acquire 100,000 shares of common stock (“Shares”) of Piedmont Office Realty Trust, Inc., a Maryland corporation, at a purchase price equal to $4.60 per Share, less the amount of any dividends declared or made with respect to the Shares between November 16, 2009 and December 18, 2009 or such other date to which this offer may be extended (the “Expiration Date”), in cash, without interest, upon the terms and subject to the conditions set forth in a Offer to Purchase and a related Letter of Transmittal, as each may be supplemented or amended from time to time (which together constitute the “Offer” and the “Tender Offer Documents”). The Purchaser is amending the Offer to, among other things, accept Shares on a pro-rata basis instead of on a first come first served basis as previously announced. THE
